Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of October 6,
2020, by and between Veritone, Inc., a Delaware corporation (the “Company”) and
Michael L. Zemetra (“Executive”).  Certain capitalized terms used in this
Agreement are defined in Section 24 below.

WHEREAS, the Company desires to retain the services of Executive, Executive
desires to provide services to the Company, and the Company and Executive
mutually desire to enter into an agreement containing the terms and conditions
pursuant to which the Company will employ Executive from and after the Start
Date (as defined in Section 1 below).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.Employment.  The Company shall employ Executive, and Executive hereby accepts
such employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on October 8, 2020 (the “Start Date”)
and ending as provided in Section 4 hereof (such period of employment hereunder
referred to herein as the “Employment Period”).

2.Position and Duties.

(a)During the Employment Period, Executive shall be employed by the Company as
its Executive Vice President, Chief Financial Officer and Treasurer, reporting
directly to the Company’s Chief Executive Officer. Executive shall have such
duties, responsibilities and powers as are customary for an individual holding
the positions of Chief Financial Officer and Treasurer of a publicly-listed
company of comparable size. Executive shall faithfully and diligently perform
such duties of said office as well as such other lawful related duties of an
executive nature as may be reasonably and lawfully requested by the Company’s
Chief Executive Officer from time to time. Without limiting the generality of
the foregoing, Executive’s duties and authority shall include: (a) oversight of
all accounting, tax, finance, cash management and investor relation functions,
and (b) providing strategic input in formulation of the Company’s annual
operating plans and any mergers, acquisitions and other strategic transactions
undertaken by the Company; provided, however, nothing contained herein shall
prohibit Executive from engaging in (i) charitable, civic and industry work,
(ii) occasional lectures and teaching at educational, civic and/or charitable
institutes, (iii) subject to pre-approval in writing by the Corporate Governance
and Nominating Committee of the Board of Directors of the Company (the “Board”)
or any other committee designated by the Board, service on boards of directors
of non-competing companies, (iv) managing personal affairs and passive
investments, and (v) advising such other companies or businesses as may
be pre-approved in writing by the Board’s Corporate Governance and Nominating
Committee or any other committee designated by the Board; provided, that, with
respect to (i) through (v) above, such service, work or activities do not
materially interfere with Executive’s performance of his duties to the Company
(as determined by the Board’s Corporate Governance and Nominating Committee or
any other committee designated by the Board after prior written notice to
Executive including the specific instances of such material interference, and
providing Executive at least thirty (30) days’ opportunity to cure such material
interference). Executive shall be based at the Company’s offices located in
Costa Mesa, California or at such other location as may be determined by the
Company’s Chief Executive Officer, subject to Section 4 below. The parties
acknowledge and agree that at present, the Company’s offices are closed and all
personnel are working remotely; however, once the Company’s offices are reopened
to the executive team generally, and provided that the Company provides
Executive with at least two (2) weeks’  advance written notice of such
reopening, Executive will be expected to work full-time in the Company’s
offices, other than during business travel, paid-time-off or other absence taken
in accordance with applicable Company policy or as otherwise approved by the
Company’s Chief Executive Officer.  Executive will relocate his primary

 

 

 

 

 

--------------------------------------------------------------------------------

 

residence to Orange County, California within six (6) months following the date
the Company’s executive offices are reopened to the executive team generally.

(b)Representations.  Executive represents and warrants, as of the date of this
Agreement, that he is not bound by any employment, consulting, non-competition,
confidentiality, finders, marketing or other agreement or arrangement that
would, or might reasonably be expected to, prohibit or restrict him from
performing his duties and obligations hereunder, or that conflict with the
provisions of this Agreement, Executive’s obligations to the Company under this
Agreement, or Executive’s ability to become employed and perform the services
hereunder (for clarity, the parties hereto acknowledge and agree that Executive
is obligated to his current employer to reasonably assist in the transition of
Executive’s current position, though such agreement in no way restricts
Executive from performing Executive’s duties hereunder following the Start
Date).

3.Compensation and Benefits.

(a)Base Salary.  During the Employment Period, Executive’s annual base salary
shall initially be set at $325,000 (the “Base Salary”).  The Base Salary shall
be payable in accordance with the Company’s normal payroll schedule, but no less
often than monthly.  The Base Salary shall be subject to review by the Board no
less frequently than annually.      

(b)Annual Bonus.  Executive will be eligible to earn an annual incentive bonus
(“Annual Bonus”) with an annual target of fifty percent (50%) of Base Salary, up
to a maximum amount of up to one hundred percent (100%) of Base Salary,
determined in accordance with the terms of the Company’s annual bonus program
applicable to its senior executive officers other than the Chief Executive
Officer and President (such other officers, the “Non-Founder Executives”)
generally for the relevant year, based on the achievement of objective financial
performance goals applicable equally to all Non-Founder Executives’ annual
bonuses for the relevant year, which bonus program shall be determined by the
Compensation Committee of the Board and communicated to the senior executive
team no later than ninety (90) days after the start of each applicable
year.  The target Annual Bonus shall be subject to review by the Board no less
frequently than annually. In order to earn a bonus for an applicable year,
Executive must be employed with the Company as of the fifth day of January of
the year following the applicable bonus program year, and any such bonus will be
paid at such time as annual bonuses are paid generally to the Company’s senior
executive, but in any event no later than April 30th of the year following the
applicable bonus program year.

(c)Expenses.  During the Employment Period, the Company shall reimburse
Executive for all reasonable out-of-pocket business expenses incurred by
Executive related to Executive’s services provided under this Agreement, which
are consistent with the Company’s policies in effect from time-to-time for its
Non-Founder Executives with respect to travel (including business class
airfare), entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses,
except as otherwise provided hereunder.

(d)Relocation. Subject to Executive’s receipt of timely notice of the reopening
of Company offices pursuant to Section 2, the parties hereto acknowledge and
agree that if Executive relocates his primary residence to Orange County, CA on
or prior to the nine (9)-month anniversary of the Start Date, the Company shall
reimburse Executive for reasonable and necessary moving expenses incurred in
connection with Executive’s relocation described in Section 2(a), including but
not limited to expenses incidental to the sale of Executive’s primary residence
and relocation of Executive’s possessions, vehicles and family, up to a maximum
amount of $10,000 (the “Relocation Expenses”). Such reimbursement shall be
subject to Executive’s timely substantiation of the Relocation Expenses no later
than sixty days after such relocation, and shall be paid to Executive within
thirty days following such substantiation (but in no event later than March 15th
of the year following that in which such expenses are incurred).

 

 

2

 

 

--------------------------------------------------------------------------------

 

(e)Other Benefits.  In addition to (but without duplication of) the Base Salary
and Annual Bonus and other items described above, during the Employment Period,
(i) the Company shall pay 100% of the premiums for medical, dental and vision
insurance coverages elected by Executive for Executive and his eligible family
members under the Company’s group insurance plans (which shall be reasonably
comparable to those in place as of the date hereof), and (ii) Executive shall be
entitled to paid time off subject to and in accordance with the Company’s
policies applicable to its Non-Founder Executives with respect to such paid time
off, and subject to applicable eligibility requirements, to such other benefits,
including but not limited to, and retirement benefits, consistent with those
provided by the Company and made available to the other Non-Founder Executives
of the Company. The Company may in its discretion make changes or discontinue
its benefit plans at any time, so long as such actions do not impact Executive
disproportionately relative to the other executive officers of the Company at
Executive’s level.

(f)Equity Awards.

(i)Initial Equity Awards.  On the Start Date, the Company shall grant to
Executive the following equity awards:

(A)a restricted stock unit (“RSU”) award covering 40,000 shares of the Company’s
common stock, which award shall vest over a two (2) year period, with 50% of
such RSUs vesting on the first (1st) anniversary of the Start Date and 50% of
such RSUs vesting in substantially equal quarterly installments over the next
twelve (12)-month period, such that 100% of the RSUs are vested on the second
(2nd) anniversary of the Start Date, subject to Executive’s continued employment
through the relevant vesting date;

(B)a time-based nonqualified stock option to purchase 60,000 shares of the
Company’s common stock, which shall vest over a four (4) year period, with 25%
of the shares underlying such option vesting on the first (1st) anniversary of
the Start Date, and 1/36th of the remaining shares underlying such option
vesting for each full month of Executive’s continuous employment thereafter, in
each case subject to Executive’s continued employment through the relevant
vesting date; and

(C)a performance-based nonqualified stock option to purchase 120,000 shares of
the Company’s common stock, which shall vest in three equal installments based
on the closing price of the Company’s common stock exceeding $17.50, $22.50 and
$27.50 per share for a period of thirty (30) consecutive trading days, subject
to Executive’s continued employment through the relevant vesting date.

Such initial equity awards shall be made as “inducement grants” outside of the
Company’s existing equity plans, but shall be subject to the terms of the award
agreements relating thereto, which shall be consistent with the terms of the
Company’s 2017 Stock Incentive Plan and 2018 Performance-Based Stock Incentive
Plan, as applicable.

 

(ii)Future Restricted Stock Unit Awards.  During the first calendar quarter of
each year during the Employment Period, and subject to Executive’s continued
employment through the grant date thereof, the Company shall grant to Executive
a restricted stock unit award under the Company’s 2017 Stock Incentive Plan (or
such successor plan as may then be in effect) covering a number of shares of the
Company’s common stock determined by dividing $300,000 by the average VWAP of
the common stock (as determined by the Company in good faith) for the ninety
(90) calendar day period ended on the last trading day prior to the grant date
thereof. Each such award shall fully vest on the first anniversary of the grant
date thereof, subject to Executive’s continued employment through the relevant
vesting date.  Except for the terms and conditions set forth in this this
Agreement, the equity awards (including the equity awards described in Section
3(f)(i)) shall be documented on and subject to the terms and conditions of the
Company’s standard forms of notices of award and award agreements, as filed with
the Securities and

 

 

3

 

 

--------------------------------------------------------------------------------

 

Exchange Commission and consistent with award agreements applicable generally to
the Company’s Non-Founder Executives.

(iii)Taxes.  Without limiting any other means of payment available to Executive
under the applicable incentive equity plan and award agreement(s), Executive
shall be entitled in his discretion, by written notice to the Company prior to
the vesting of the applicable RSU award, to satisfy any tax withholding
obligations arising in connection with such RSU award through “net settlement”
(i.e., by Executive’s surrender of shares of the Company’s common stock from the
RSU award creating the tax obligation having a fair market value on the date of
vesting of such RSU award equal to the withholding obligation (calculated at the
maximum statutory withholding rate).  Notwithstanding the foregoing, if
Executive may sell shares in compliance with the Company’s Insider Trading
Policy and the SEC’s insider trading rules and without incurring short-swing
trading liability based on prior non-exempt purchases, as confirmed by the
Company’s legal counsel, the Company shall have the right in its discretion to
require Executive to sell such number of the shares to be issued upon vesting of
the RSU award through a broker-assisted transaction arranged by the Company as
would yield sufficient proceeds to Executive to pay such withholding obligation
in cash (via the broker) in lieu of net settlement, and the Company shall accept
such sell-to-cover in satisfaction of Executive’s obligation to satisfy tax
withholding obligations. For clarity, if sell-to-cover is not available to
Executive for any reason (including without limitation, as a result of insider
trading restrictions), Executive shall be entitled to use “net settlement” to
cover all applicable tax withholding obligations associated with the RSUs.

 

(g)Legal Fees.  The Company will pay for the legal fees reasonably incurred by
Executive in the negotiation of this Agreement up to a maximum of $5,000,
provided that such fees are substantiated with the summary page of the invoice
from such counsel.  Such fees shall be billed directly to the Company by
Executive’s counsel, and the Company shall pay such fees promptly in accordance
with its normal practices, and in any event no later than March 15, 2021.

 

4.Term and Termination.

(a)Term and Termination.  The Employment Period shall begin on the Start Date
and, unless renewed hereunder, shall expire on the fourth (4th) anniversary of
the Start Date.  The Employment Period shall automatically be renewed on the
same terms and conditions set forth herein as modified from time to time by the
parties hereto for additional one (1) year periods unless Company or Executive
gives the other written notice of the election to terminate the Employment
Period at least ninety (90) calendar days prior to any such renewal date;
provided, however, that the Employment Period shall terminate prior to any such
renewal date (i) immediately upon Executive’s death or Disability, (ii) on a
date of termination set forth in a written notice of termination delivered to
Executive by the Company for any reason (whether for Cause or without Cause), or
(iii) immediately upon the Company’s receipt of written notice of Executive’s
resignation for any reason  unless such written notice specifies a later date,
or such later date is otherwise mutually agreed by the Company and Executive in
writing) (such date of termination or expiration, for any reason, the
“Termination Date”).  

(b)Accrued Amounts.  Upon termination of Executive’s employment for any reason,
the Executive (or the Executive’s estate or beneficiaries in the case of the
death of the Executive) shall be entitled to (i) any unpaid Base Salary earned
prior to the Termination Date, (ii) reimbursement under Section 3(c) of this
Agreement for expenses incurred prior to the Termination Date; (iii) payment for
any accrued but unused paid time off (if any), and (iv) any other amounts to
which Executive is legally entitled to as of the Termination Date (collectively,
the “Accrued Amounts”).

(c)Good Leaver Termination.  Upon termination of Executive's employment (a) by
the Company other than for Cause (including without limitation an election by
the Company not to renew

 

 

4

 

 

--------------------------------------------------------------------------------

 

this Agreement under Section 4(a) above if Executive is willing and able to
continue employment hereunder at the time of such non-renewal by the Company),
or (b) by Executive for Good Reason (a “Good Leaver Termination”), Executive
shall be entitled to receive:

(i)the Accrued Amounts;

(ii)any prior year's Annual Bonus to the extent earned but not yet paid, payable
when bonuses are paid generally to the Company’s executive officers for such
prior year, but in no event later than the March 15th next-following such prior
year;

(iii)a pro rata Annual Bonus for the calendar year in which termination occurs,
with the payment amount of such Annual Bonus based on actual achievement of any
performance metrics at the end of the annual performance period; and

(iv)a severance payment in the form of continued salary payments in an amount
equal to (A) six (6) months of Executive’s monthly Base Salary (if such Good
Leaver Termination occurs on or before the second (2nd) anniversary of the Start
Date), (B) nine (9) months of Executive’s monthly Base Salary (if such Good
Leaver Termination occurs after the second (2nd) anniversary of the Start Date),
or (C) twelve (12) months of Executive’s monthly Base Salary if the closing
price per share of the Company’s common stock has exceeded $22.50 for a period
of 30 consecutive trading days at any time prior to the occurrence of such Good
Leaver Termination (which enhanced 12-month severance amount shall, for clarity,
apply regardless of the timing of such termination if the foregoing stock-price
goal has been attained) (the “Salary Severance”), which shall be payable in
substantially equal installments in accordance with the Company’s payroll
practice over the applicable period, beginning with the Company’s first regular
payroll date coincident with or following the sixtieth (60th) day after the
Termination Date (with any installments otherwise payable prior to such sixtieth
(60th) day paid on the first such payment date), provided that, if a Change in
Control occurs during such salary continuation period, any remaining installment
payments shall be paid in lump sum within ten (10) days following such Change in
Control.

(v)during the period in which Executive is eligible to receive Salary Severance
pursuant to subsection (iv) above (the “COBRA Period”), subject to Executive’s
valid election to continue healthcare coverage under Section 4980B of the Code
and the regulations thereunder, the Company shall continue to provide to
Executive and Executive’s dependents healthcare coverage eligibility under
Section 4980B of the Code.  Executive shall be responsible for the premiums
related to such coverage.

Other than any vested benefits under any Company benefit plan (subject to the
terms of any such benefit plans in which Executive participates), the foregoing
benefits shall be the sole benefits to which Executive is entitled upon a
termination of employment described in this Section 4(c).  In order to receive
any termination-related benefits hereunder, including but not limited to
severance, Executive shall execute and deliver to the Company a release of
claims in favor of the Company and its Subsidiaries and Affiliates (which shall
be substantially in the form attached hereto as Exhibit A), which release shall
have been delivered to the Company and shall have become irrevocable prior to
the fifty-second (52nd) day following the later of the Termination Date or the
date on which an executable version of such release is provided to Executive by
the Company.  Executive shall not be entitled to any other salary, bonuses,
benefits, severance or other compensation after the Termination Date, except as
otherwise expressly provided herein or required by applicable law.  

(d)Death or Disability.  If Executive dies during the Employment Period, the
Employment Period shall terminate as of the date of death, and the obligations
of the Company to or with respect to Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4(d). If
Executive becomes Disabled, the Company shall have the right, to the extent
permitted by law, to terminate the employment of Executive upon notice in
writing to Executive. If Executive is terminated due to death or by reason of
becoming Disabled, (i)  Executive (or Executive’s estate or

 

 

5

 

 

--------------------------------------------------------------------------------

 

beneficiaries in the case of the death of Executive) shall be entitled to the
Accrued Amounts, and (ii) any outstanding options held by Executive to the
extent vested as of the date of such termination may be exercised by Executive
or Executive’s estate for a period of one year following termination of
employment (or if earlier, through the latest expiration date contained in the
applicable option agreement). The Executive (or, in the case of his death, his
estate and beneficiaries) shall have no further rights to any other compensation
or benefits hereunder on or after the termination of employment, or any other
rights hereunder. Any payments made pursuant to this Section 4(d) shall be made
within thirty (30) days after the Termination Date.

(e)Other Termination.  If the Employment Period expires pursuant to Section 4(a)
because Executive elects not to renew the Agreement or is terminated (i) by the
Company for Cause or (ii) by Executive’s resignation without Good Reason, then
Executive shall be entitled to receive only the Accrued Amounts, and Executive
shall not be entitled to any other salary, bonuses, benefits, severance, or
other compensation after the Termination Date, except as otherwise expressly
provided for hereunder or pursuant to Executive’s equity grant documents or as
otherwise required under applicable law.

(f)Change in Control Benefits.  Notwithstanding the above termination
provisions, if Executive's employment is terminated as a result of a Good Leaver
Termination during the six-month period prior to a Change in Control or the
12-month period after a Change in Control, then in addition to the payments and
benefits described in Section 4(c), Executive shall be entitled to (a) vesting
of any unvested portion of any time-based equity awards existing as of the
Termination Date (and for clarity, if Executive’s employment terminates due to a
Good Leaver Termination prior to a Change in Control, Executive’s time-based
equity awards that are unvested as of the Termination Date shall remain
outstanding and eligible to vest on a Change in Control occurring within six
months thereafter (but in no event past the stated maximum term of any stock
option)), and (b) a lump sum cash payment in an amount equal to the sum of (i)
Executive's annual Base Salary and (ii)  two (2) times Executive’s target Annual
Bonus (with such target Annual Bonus calculated pro rata for the year as of the
date of cessation of employment). Such payment shall be paid within ten (10)
days following the later of (i) the effective date of the Change in Control and
(ii) the Termination Date.  Notwithstanding the foregoing, such payment shall be
subject to the provisions of the last paragraph of Section 4(c).    

(g)No Other Benefits.  Except as otherwise expressly provided herein, Executive
shall not be entitled to any other salary, bonuses, benefits, severance or other
compensation, from the Company or its Subsidiaries or Affiliates after the
Termination Date and all of Executive’s rights to salary, bonuses, benefits and
other compensation hereunder which would have accrued or become payable after
the Termination Date (other than vested retirement or  health benefits accrued
on or prior to the termination or expiration of the Employment Period, accrued
insurance benefits or other amounts owing hereunder as of the date of such
termination or expiration that have not yet been paid) shall cease upon such
termination or expiration, other than as expressly required under applicable law
(such as COBRA). In furtherance of the foregoing, in the event the Company
terminates Executive’s employment on the basis that it is for Cause and it is
ultimately determined that such termination was without Cause, it shall not be
deemed a breach of this Agreement and (i) Executive shall only be entitled to
the amounts provided for in this Agreement but subject to Executive’s compliance
with the requirements of the last paragraph of Section 4(c).

(h)Resignation of All Other Positions. Upon termination of Executive's
employment hereunder for any reason, Executive shall be deemed to have
immediately resigned from all positions that the Executive holds as an officer
of the Company and as an officer or member of the board of any of its
Subsidiaries.  

(i)Termination Certification. Upon separation from employment with the Company,
Executive agrees to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit B. Executive also agrees to keep the
Company advised of Executive’s home and business

 

 

6

 

 

--------------------------------------------------------------------------------

 

address for a period of one (1) year after termination of Executive’s employment
with the Company, so that the Company can contact Executive regarding
Executive’s continuing obligations under this Agreement.

5.Section 280G Matters.  In the event that any payment, accelerated vesting or
other benefit payable to Executive under this Agreement together with any other
benefits received by Executive under any other Agreement would constitute
"parachute payments" within the meaning of Section 280G of the Code (“Parachute
Payments”), Executive will be entitled to receive either (i) the full amount of
the Parachute Payments, or (ii) the maximum amount that may be provided to
Executive without resulting in any portion of such Parachute Payments being
subject to the excise tax imposed by Section 4999 of the Code, whichever of
clauses (i) and (ii), after taking into account applicable federal, state, and
local taxes and the excise tax under Section 4999 of the Code, results in the
receipt by Executive, on an after-tax basis, of the greatest portion of the
Parachute Payments. The repayment and/or reduction of payments or benefits which
would be Parachute Payments (each a "Payment") contemplated by the preceding
sentence shall be implemented by determining the Parachute Payment Ratio (as
defined below) for each Payment and then reducing the Payments in order
beginning with the Payments with the highest Parachute Payment Ratio. For
Payments with the same Parachute Payment Ratio, such Payments shall be reduced
based on the time of payment of such Payments, with amounts having later payment
dates being reduced first. For Payments with the same Parachute Payment Ratio
and the same time of payment, such Payments shall be reduced on a pro rata basis
(but not below zero) prior to reducing Payments with a lower Parachute Payment
Ratio. Any such repayment or reduction will in all events comply with Section
409A. For purposes of the foregoing, “Parachute Payment Ratio” shall mean a
fraction, the numerator of which is the value of the applicable Payment for
purposes of Section 280G of the Code and the denominator of which is the
intrinsic value of such Payment.

6.Clawback.  Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation paid to Executive under this
Agreement or any other agreement or arrangement with the Company which is
subject to recovery under any law, government regulation, or stock exchange
listing requirement will be subject to such deductions and clawback but only to
the extent required by such law, government regulation, or stock exchange
listing requirement (or any policy adopted by the Company pursuant to any such
law, government regulation or stock exchange listing requirement to the extent
generally applicable to all of the Company’s executive officers). With respect
to any potential clawback or recovery effected or subject to a determination by
the Board, the Board will make its determination for clawback or recovery in
good faith, upon advice of counsel, and in accordance with any applicable law or
regulation, and to the extent permitted by law, only after (i) providing
Executive prior written notice of the deliberation of such potential clawback or
recovery and (ii) providing Executive (and his counsel) an opportunity to
present to the Board all relevant information related to such determination.

7.Return of Company Property.  Executive understands that anything that
Executive created or worked on while working for the Company (except for
inventions created by Executive entirely on his own time without using the
Company’s equipment, supplies, facilities or trade secret information, that
neither (i) related at the time of conception or reduction to practice of the
invention to the Company’s business, or the actual or demonstrably anticipated
research or development of the Company, nor (ii) result from any work performed
by Executive for the Company (an “Approved Matter”)) belongs solely to the
Company and that Executive cannot remove, retain, or use such information
without the Company’s express written permission. Accordingly, upon separation
from employment with the Company or upon the Company’s request at any other
time, Executive will immediately deliver to the Company, and will not keep in
Executive’s possession, recreate, or deliver to anyone else, any and all Company
property, including, but not limited to, Company proprietary information, all
Company equipment including all Company electronic media equipment, all tangible
embodiments of intellectual property, all electronically stored information and
passwords to access such property, Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any of the foregoing

 

 

7

 

 

--------------------------------------------------------------------------------

 

items.  Notwithstanding the foregoing, Executive understands that Executive is
allowed to keep a copy of the Company’s employee handbook and personnel records
relating to Executive’s employment (or records related to an Approved Matter),
and Executive can make and retain an electronic copy of his contacts list and
calendar and any personal emails or information needed for tax filing purposes
or general government required purposes or any information related to any
Approved Matter.

8.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement or any other agreement with the Company shall in any way limit or
prohibit Executive from engaging in any Protected Activity. For purposes of this
Agreement, “Protected Activity” means filing a charge or complaint with, or
otherwise communicating or cooperating with or participating in any
investigation or proceeding that may be conducted by any federal, state or local
government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and California Department of Fair Employment and
Housing (“Government Agencies”).  In making any such disclosures or
communications, Executive agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Company Confidential Information to any parties other than the Government
Agencies. Executive further understands that Protected Activity does not include
the disclosure of any Company attorney-client privileged communications. In
addition, Executive hereby acknowledges that the Company has provided Executive
with notice in compliance with the Defend Trade Secrets Act of 2016 regarding
immunity from liability for limited disclosures of trade secrets. The full text
of the notice is attached in Exhibit C.

9.Survival.  Sections 4 through 24, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the termination of
this Agreement or the expiration or termination of the Employment Period.

10.Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered or one
business day after being sent by reputable overnight courier service (charges
prepaid) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated.  Such notices, demands and other
communications are a material provision of this Agreement and will be sent to
Executive and to the Company at the following addresses:

Notices to Executive:

Michael L. Zemetra

 


Email:  

 

Notices to the Company or its Subsidiaries:

 

Veritone, Inc.
575 Anton Blvd., Suite 100

Costa Mesa, CA 92626

Attention:  General Counsel


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

 

8

 

 

--------------------------------------------------------------------------------

 

11.Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

12.Complete Agreement.  This Agreement, the Employee Nondisclosure and
Proprietary Information and Inventions Agreement between Executive and the
Company, the Indemnification Agreement between Executive and the Company, and
those documents and agreements expressly referred to herein (including any
incentive equity award agreements) embody the complete agreement and
understanding among the parties and supersede and preempt any prior or
contemporaneous understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way. Executive acknowledges that no understandings, agreements or
representations have been made by the Company, its Subsidiaries or their
respective Affiliates other than those expressly contained herein, and that
Executive has not relied on any other understandings, agreements or
representations in executing this Agreement.

13.No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

14.Counterparts.  This Agreement may be executed in separate counterparts
(including by means of facsimile and electronic transmission in portable
document format (.pdf)), each of which is deemed to be an original and all of
which taken together constitute one and the same agreement

15.Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s duties or obligations hereunder without the prior
written consent of the Company (and any purported assignment or delegation by
Executive in violation of the foregoing shall be null and void).  

16.Arbitration. Executive and the Company mutually agree that any controversy or
claim arising out of or relating to this Agreement or the employment
relationship between Executive and the Company, including any dispute regarding
the scope or enforceability of this arbitration provision, shall be settled by
individual arbitration administered by Judicial Arbitration and Mediation
Services (JAMS) in accordance with the JAMS Employment Arbitration Rules and
Procedures in effect as of the date of this Agreement (“JAMS Rules”), to the
extent the JAMS Rules are consistent with the terms of this provision. Judgment
on the award may be entered in any court having jurisdiction thereof.  The
parties also mutually agree that, except as otherwise required by enforceable
law, arbitration shall be the sole and exclusive forum for resolving such
disputes (including any dispute with the Company, any related parties, and any
of their respective employees, officers, owners or agents, who shall be
third-party beneficiaries of this provision), and both parties agree that they
are hereby waiving any right to have their disputes resolved in civil litigation
by a court or jury trial, including but not limited to any disputes arising
under statutes such as Title VII of the Civil Rights Act, the Age Discrimination
in Employment Act, or the California Fair Employment and Housing Act.  The
arbitrator’s decisions on such matters shall be final and binding on the parties
to the fullest extent permitted by law.  The JAMS Rules are incorporated herein
by reference, to the extent they are consistent with the terms of this
provision, and may be found at available at
https://www.jamsadr.com/rules-employment-arbitration/.  The place of arbitration
shall be Orange County, California.  Any arbitration hereunder shall be
conducted only on an individual basis and not in a class, consolidated, or
representative action.  The Company shall pay the administrative costs and fees
directly

 

 

9

 

 

--------------------------------------------------------------------------------

 

related to the arbitration, including the fees of the arbitrator, and each party
shall otherwise bear its own respective attorneys’ fees and costs, including the
costs of any depositions or for expert witnesses, except that the arbitrator
shall award the costs and expenses of the arbitration, including reasonable
attorneys’ fees, to the prevailing party in such arbitration (if any) as
determined by the arbitrator in his or her discretion.  Neither a party nor the
arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties, unless otherwise
provided by law.  The parties’ agreement to arbitrate does not apply to claims
that, pursuant to applicable law, cannot be subject to mandatory arbitration,
such as claims relating to workers’ compensation or unemployment insurance
benefits; provided that, in the event of a dispute regarding whether, or the
extent to which, any dispute is subject to arbitration, the parties agree that
no underlying dispute or any facts regarding such dispute shall be submitted to
a court until and unless a declaratory judgment is issued by the duly appointed
arbitrator that allows a dispute to proceed in court based on a claim by a party
that this arbitration provision is unenforceable as a matter of law as to an
asserted claim.  Moreover, nothing in this Agreement prevents Executive from
filing or prosecuting a charge with any government agency (such as the Equal
Employment Opportunity Commission) over which such agency has jurisdiction, or
from participating in an investigation or proceeding conducted by any such
agency.  Any matter required to be arbitrated under this Agreement shall be
submitted to mediation in a manner agreed to by Executive and the
Company.  Executive and the Company agree to use mediation to attempt to resolve
any such matter prior to filing for arbitration under this Agreement.  Executive
and the Company will select a mediator agreeable to both parties.  The costs of
the mediation and fees of the mediator will be borne entirely by the
Company.  The parties will cooperate with the mediator on mediation
arrangements, including time and place for mediation, who will attend or
participate, and what information will be exchanged.

17.Choice of Law; Attorney’s Fees; Jurisdiction and Venue.

(a)All issues and questions concerning the construction, validity, enforcement
and interpretation of this Agreement and the exhibits and schedules hereto shall
be governed by, and construed in accordance with, the laws of the State of
California, without giving effect to any choice of law or conflict of law rules
or provisions (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of California.  If any action at law or in equity (including any
arbitration) is commenced to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees, costs and
disbursements in addition to any other relief to which such party may be
entitled.

(b) WITHOUT WAIVING THE REQUIREMENTS OF SECTION 16, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF OR HIMSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF, AND VENUE IN, the state courts in
Orange County in the State of California (or in the event of exclusive federal
jurisdiction, the courts of the Central District of California) in connection
with any dispute regarding the meaning, effect, performance or validity of this
Agreement or arising out of, related to, or in any way connected with
Executive's employment with the Company or services rendered hereunder.  EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
IT OR HE MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT OR HE MAY NOW
OR HEREAFTER HAVE TO VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

18.Amendment and Waiver.  The provisions of this Agreement may be amended,
superseded, cancelled or waived only with the prior written consent of the
Company (as approved by the Board) and

 

 

10

 

 

--------------------------------------------------------------------------------

 

Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

19.Insurance.  The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable.  Executive agrees to reasonably
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.  

20.Withholdings.  The Company and its Subsidiaries shall be entitled to deduct
or withhold from any amounts owing from the Company or any of its Subsidiaries
to Executive any federal, state, local or foreign withholding taxes or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments or benefits from the Company or any of its Subsidiaries
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted
equity).  

21.Section 409A.

(a)This Agreement is intended to comply with Section 409A of the Internal
Revenue Code, as amended (the “Code”), and its corresponding regulations
(collectively, “Section 409A”), or an exemption thereto, and payments may only
be made under this Agreement upon an event and in a manner permitted by Section
409A, to the extent applicable. Separation benefits provided under this
Agreement are intended to be exempt from Section 409A under the "separation pay
exception" to the maximum extent applicable. Further, any payments that qualify
for the "short-term deferral" exception or another exception under Section 409A
shall be paid under the applicable exception.

(b)For purposes of determining Executive’s entitlement to payments or benefits
required to be paid under this Agreement (or in any other arrangement with
between the Company and the Executive) on account of a termination of
Executive’s employment and that constitute nonqualified deferred compensation
within the meaning of Section 409A, “termination of employment” and variations
thereof shall mean Executive’s “separation from service” from the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and the default rules of
Treasury Regulations Section 1.409A-1(h) promulgated thereunder, and the
“Termination Date” shall have such meaning.  

(c)To the extent that any expenses, reimbursement, fringe benefit or other,
similar plan or arrangement with the Company in which Executive participates
provides for a “deferral of compensation” with respect to Executive within the
meaning of Section 409A of the Code, such amount shall be reimbursed in
accordance with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations,
including (i) the amount eligible for reimbursement or payment under such plan
or arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit.

(d)It is intended that each payment or installment of a series of payments
provided under this Agreement is a separate “payment” for purposes of Section
409A of the Code.  Notwithstanding any other provision to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A of the Code and the Treasury
Regulations

 

 

11

 

 

--------------------------------------------------------------------------------

 

promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code. If at the time of Executive’s termination
of employment with the Company, the Company determines that Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that Executive becomes entitled to in
connection with such termination is considered deferred compensation subject to
the 20 percent additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, such
payment shall not be payable and such benefit shall not be provided until the
date that is the earlier of (A) six months and one day after Executive’s
separation from service, or (B) Executive’s death.

To the extent any payment or benefit that Executive becomes entitled to by
reason of a Change in Control is considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code, then
a Change in Control shall not be deemed to occur with respect to such payment or
benefit unless such Change in Control constitutes an event described under
Section 409A(a)(2)(A)(v) of the Code (that is, a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A of the Code).
If any severance payment or benefit payable to Executive may be paid in two
calendar years based on the date on which any related release or similar
agreement is executed and/or returned by Executive, then any such payment or
benefit that would otherwise be payable in the earlier of such two calendar
years shall be paid with the first regular payroll of the Company in the later
of such two calendar years.

 

22.Executive’s Cooperation.  During the Employment Period and for a period of at
least five (5) years thereafter, Executive shall provide reasonable cooperation
to the Company and its Subsidiaries and/or Affiliates (and its or their legal
counsel or designees) in any internal investigation, any administrative,
regulatory or judicial investigation or proceeding or any dispute with a third
party as reasonably requested by the Company at the Company’s cost (including,
without limitation, Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, turning over to the Company all pertinent non-privileged information
and turning over to the Company all relevant non-privileged documents which are
or may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments). Executive shall be entitled to (i) compensation for such
cooperation at an hourly rate derived from Executive’s final Base Salary divided
by 2,000; and (ii) reimbursement for all reasonable costs incurred by Executive
in complying with the foregoing.

23.Other Agreements.

(a)Employee Nondisclosure and Proprietary Information and Inventions
Agreement.  As a condition to Executive’s employment with the Company, Executive
shall enter into an Employee Nondisclosure and Proprietary Information and
Inventions Agreement with the Company, in the form attached hereto as Exhibit D.

(b)Indemnification Agreement.  The Company shall enter into an indemnification
agreement with Executive in substantially the form of indemnification agreement
entered into by the Company with its directors and executive officers (the
“Indemnification Agreement”), and shall maintain D&O insurance for the benefit
of its current and former officers and directors as required by such
agreement.  To the extent the Company enters into an indemnification agreement
with any other Non-Founder Executive that provides benefits or protections
superior to the benefits on Executive’s Indemnification Agreement, the Company
shall, upon Executive’s written request, amend Executive’s Indemnification
Agreement to add such requested additional protection. The Company agrees to
provide prompt notice to Executive of its entry into any agreement described in
the preceding sentence.

 

 

12

 

 

--------------------------------------------------------------------------------

 

24.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings set forth below.  For the avoidance of doubt, unless otherwise
agreed by the parties, these definitions shall supersede any similar definitions
contained in any other agreement between Executive and the Company.

“Affiliate” means, with respect to the Company and its Subsidiaries, any other
Person controlling, controlled by or under common control with the Company or
any of its Subsidiaries and, in the case of a Person which is a partnership, any
partner of the Person.  Notwithstanding anything to the contrary in this
Agreement, Executive shall not be deemed an Affiliate of the Company or any of
its Subsidiaries for purposes of this Agreement.

“Cause” means (i) a breach by the Executive of a material provision of the
Agreement; or (ii) the willful and continued failure by the Executive to
substantially perform his duties hereunder; or (iii) any intentional misconduct
by the Executive (including, but not limited to, misappropriation, fraud
including with respect to the Company’s accounting and financial statements,
embezzlement or conversion by the Executive of the Company’s or any of its
Subsidiary’s property in connection with the Executive’s duties or in the course
of the Executive’s employment with the Company) that causes (or can reasonably
be expected to cause) material harm to the Company or any of its Subsidiaries,
financially, reputationally or otherwise; or (iv) the Executive's conviction,
guilty plea or plea of nolo contendere for any crime involving financial
impropriety, moral turpitude, or in any felony criminal proceeding, in each case
that was materially detrimental to the Company's reputation or business;
provided that, with respect to the actions, events or conditions described in
clauses (i) through (iv) above, any termination by the Company shall be presumed
to be other than for Cause unless (A) the Company provides written notice to
Executive of the applicable action, event or condition allegedly constituting
Cause (which notice shall specify in reasonable detail the particulars of such
action, event or condition), and (B) if such condition can be cured, rescinded
or remedied, the Executive fails to cure, rescind or otherwise remedy the
applicable action, event or condition described in such written notice within
thirty (30) days after delivery of such written notice (or such longer period as
the Company may agree in writing).  For purposes of this Agreement, no act or
failure to act on the part of the Executive shall be deemed “intentional” or
“willful” if it was due primarily to an error in judgment or negligence, and any
act or failure to act on the part of the Executive shall be deemed “intentional”
or “willful” only if done or omitted to be done by the Executive not in good
faith and without reasonable belief that the Executive’s action or omission was
in the interest of the Company. Failure to meet performance expectations, unless
willful, continuing, substantial, and uncured after demand for cure to the
extent such failure is curable, shall not be considered “Cause.”

“Change in Control” for the purposes of this Agreement, means a change in
ownership or control of the Company effected through any of the following
transactions: (a) consummation of a merger, consolidation or other
reorganization approved by the Company’s stockholders, unless securities
representing at least fifty percent (50%) of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the Persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (b) a sale, transfer or
other disposition of all or substantially all of the Company’s assets; (c) the
closing of any transaction or series of related transactions pursuant to which
any Person or any group of Persons comprising a “group” within the meaning of
Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company or a Person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, the Company) becomes directly
or indirectly (whether as a result of a single acquisition or by reason of one
or more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) the beneficial owner (within the meaning of Rule 13d-3 of
the Exchange Act) of securities possessing (or convertible into or exercisable
for securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities (as measured in terms of the power to
vote with respect to the election of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such

 

 

13

 

 

--------------------------------------------------------------------------------

 

transaction involves a direct issuance from the Company or the acquisition of
outstanding securities held by one or more of the Company’s existing
stockholders; or (d) a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members ceases to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period (“Incumbent Directors”)
or (B) have been elected or nominated for election as Board members during such
period by at least a majority of the Incumbent Directors who were still in
office at the time the Board approved such election or nomination; provided that
any individual who becomes a Board member subsequent to the beginning of such
period and whose election or nomination was approved by two-thirds of the Board
members then comprising the Incumbent Directors will be considered an Incumbent
Director.  With respect to any payment that constitutes “nonqualified deferred
compensation” (within the meaning of Section 409A) the payment timing of which
is determined by reference to a Change in Control (if any), solely for purposes
of the timing of such payment, a transaction shall only constitute a Change in
Control only if it constitutes a “change in control event” within the meaning of
Section 409A.

“Disability” means a physical or mental disability or infirmity that prevents or
is reasonably expected to prevent the performance of Executive's
employment-related duties for a period of six months or longer and, within
thirty (30) calendar days after the Company notifies Executive in writing that
it intends to terminate his employment, Executive shall not have returned to the
performance of his employment-related duties on a full-time basis; provided
that, with respect to any compensation that constitutes “nonqualified deferred
compensation” (within the meaning of Section 409A), “Disability” shall have the
meaning set forth in Section 409A(a)(2)(c) of the Internal Revenue Code.  The
Board's reasoned and good faith judgment of Disability shall be final, binding
and conclusive, and shall be based on such competent medical evidence as shall
be presented to it by Executive and/or by any physician or group of physicians
or other competent medical expert employed by Executive or the Company to advise
the Board.

“Good Reason” means without Executive's consent, (a) a material reduction by
Company of Executive's compensation hereunder (which shall be deemed to have
occurred if either his Annual Base Salary or target Annual Bonus is reduced by
ten percent (10%) or more), other than a temporary reduction that does not
impact Executive disproportionately relative to the other executive officers of
the Company; (b) a material diminution in Executive's titles, duties,
responsibilities or authority or the assignment to him of any duties or
responsibilities inconsistent with Executive's position and status as Chief
Financial Officer; (c) a relocation of Executive’s primary location of
employment by more than thirty-five (35) miles from the Company’s current
offices in Costa Mesa, California (except for remote work from Executive’s
residence or an office relocation that reduces the distance from Executive’s
principal residence); (d) failure of the Company to obtain a satisfactory
written agreement from any successor to all or substantially all of the assets
or business of the Company to assume and agree to perform this Agreement within
fifteen (15) calendar days after a merger, consolidation, sale or similar
transaction; (e) any purported termination by the Company of Executive's
employment otherwise than as expressly described herein, or (f) any material
breach of this Agreement by the Company.  In order for a termination to
constitute a termination for “Good Reason” hereunder, Executive must give the
Company written notice of his intent to resign for Good Reason within ninety
(90) days following the date Executive first learns of such Good Reason event,
and the Company shall not have cured such Good Reason event within thirty (30)
days following receipt of such notice from the Executive and Executive's
employment must terminate upon expiration of such thirty (30)-day period.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a business entity and a governmental entity or any
department, agency or political subdivision thereof.

“Subsidiary” or “Subsidiaries” means any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers, or trustees thereof is at the time owned or controlled, directly or

 

 

14

 

 

--------------------------------------------------------------------------------

 

indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by the Company or one or more
Subsidiaries of the Company or a combination thereof and for Executive’s
purpose, a Person or Persons owns a majority ownership interest in such a
business entity (other than a corporation), if such Person or Persons shall be
allocated a majority of such business entity’s gains or losses or shall be or
control any managing director or general partner of such business entity (other
than a corporation).  For the purposes hereof, the term Subsidiary shall include
all Subsidiaries of such Subsidiary.

[Signature Page Follows]

 

 

 

15

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

Company:

 

VERITONE, INC.,

a Delaware corporation

By: /s/ Chad Steelberg
Name: Chad Steelberg

Title:   Chief Executive Officer

Executive:

/s/ Michael L. Zemetra

Michael l. zemetra

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Release of Claims

 

GENERAL RELEASE

This GENERAL RELEASE (this “Agreement”) is made and entered into by and between
Michael L. Zemetra (hereinafter “Executive”) and Veritone, Inc. (hereinafter
“Employer”), and inures to the benefit of  Employer’s current, former and future
parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, officers, directors, agents, employees
and assigns of Employer.

RECITALS

A.Executive has worked for Employer for a period of time in an executive
capacity, and has received substantial equity in Employer for the services that
he provided to Employer.

B.Executive’s employment with Employer ended effective _____________.  

C.Executive and Employer wish permanently to resolve any and all disputes
arising out of the termination of Executive’s employment with Employer.

NOW, THEREFORE, for and in consideration of the execution of this Agreement and
the mutual covenants contained in the following paragraphs, Employer and
Executive agree as follows:

1.No Admission of Liability.  The parties agree that the execution of this
Agreement, and the performance of the acts required by it, does not constitute
an admission of liability, culpability, negligence or wrongdoing on the part of
anyone, and will not be construed for any purpose as an admission of liability,
culpability, negligence or wrongdoing by any party.  

2.Wages and Vacation Time Paid.  Executive acknowledges that as a result of the
equity and other consideration that he received, he was fully and completely
compensated for all services that he provided to Employer.  

3.Release Benefit.   Pursuant to the terms of Executive’s Employment Agreement
to which the form of this General Release was attached as Exhibit A (the
“Employment Agreement”), he is entitled to certain benefits if he agrees to
release all known and unknown claims against Employer and certain of its
affiliates (the “Release Benefits”).  Executive acknowledges and agrees that he
is not entitled to the Release Benefits unless and until he executes this
General Release.

4.General Release.  Subject to Section 8 below, Executive for himself, his
heirs, executors, administrators, assigns and successors, fully and forever
releases and discharges Employer and each of its current, former and future
parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns (collectively, “Releasees”), with respect to any
and all claims, liabilities and causes of action, of every nature, kind and
description, in law, equity or otherwise (collectively “Claims”), which have
arisen, occurred or existed at any time prior to the signing of this Agreement,
to the extent arising out of or relating to Executive’s employment, Executive’s
employment agreement, grants of equity interests to Executive, cessation of
Executive’s employment with Employer, Executive’s work with the Company and/or
its predecessor entities prior to his employment with the Company, or
Executive’s service as a director of the Company and its affiliated
companies.  For purposes of clarity, the foregoing release expressly includes
any and all claims, liabilities and causes of action related in any way to
Executive’s employment with, or service as a director to, the Company, including
without limitation those causes of action listed in Sections 5 and 6 below.

5.Release of Employment Related Claims.  Executive understands and agrees that
he is waiving any and all rights he may have had, now has, or in the future may
have, to pursue against any of the Releasees any and all remedies available to
him under any employment-related causes of action, including, without
limitation, claims for unpaid wages, wrongful discharge, breach of contract,
breach of the covenant of good faith and fair dealing, fraud, violation of
public policy, defamation, discrimination, physical injury, emotional distress,
claims under Title VII of the Civil Rights Act of

 

--------------------------------------------------------------------------------

 

 

1964, as amended, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Federal Rehabilitation Act, the Family and Medical Leave
Act, the California Fair Employment and Housing Act, the Equal Pay Act of 1963,
the California Family Rights Act, the provisions of the California Labor Code
and any other federal, state or local laws and regulations relating to
employment, conditions of employment (including wage and hour laws) and/or
employment discrimination.  Executive understands, however, that this Agreement
does not extend to claims that may not be released as a matter of law.  In
addition, Executive understands and agrees that this release does not prevent
Executive from making a complaint with, contacting, or participating in an
investigation with a federal governmental agency such as the Equal Employment
Opportunity Commission, the Department of Labor, and the Securities and Exchange
Commission, but does waive and release any claim for damages or monetary relief
associated with such a complaint or communication.

6.Release of Disputed Wage Claims.  Executive understand and agrees that
Executive is releasing all claims related to disputes over wages owed to
employees, including but not limited to, disputed wages, vacation, bonuses,
overtime, break premiums, and any other type or form of disputed compensation
for time worked.

7.Release of Unknown Claims.  Executive expressly waives any and all rights and
benefits conferred upon him by Section 1542 of the Civil Code of the State of
California, which states as follows:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release, and that, if known by him or her, would have materially affected
his or her settlement with the debtor or released party.

Executive expressly agrees and understands that the release given by him
pursuant to this Agreement applies to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which he may have against Employer or
any of the other Releasees.

8.Continued Right to Be Indemnified.  Nothing in this Agreement terminates any
indemnification or contribution obligation of Employer required by law or
Employer’s bylaws, or any obligation of Employer under that certain
Indemnification Agreement between Employer and Executive, as may be amended from
time to time (the “Indemnification Agreement”).  For purposes of clarity, the
releases contained herein shall not include or cover claims for contribution or
indemnity against any Releasee for any third party claims asserted against
Executive. Furthermore, nothing in this Agreement waives or releases any Claim
with respect to (a) any payments or benefits payable or to be provided under
Section 4 of the Employment Agreement, (b) any claims against a Releasee not
arising in connection with Executive’s employment with the Company, or (c) any
claims to vested benefits under any employee benefit plan within the meaning of
section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

9.Entire Agreement.  Executive acknowledges and agrees that no promises or
representations were made to him which do not appear in this Agreement or the
Indemnification Agreement, and that this Agreement and the Indemnification
Agreement contain the entire agreement of the parties on its subject
matter.  Executive acknowledges and agrees that he enters into this Agreement
based upon his own judgment and not in reliance upon any representations or
promises made by Employer or anyone acting on behalf of Employer, other than
those contained within this Agreement.  The parties further agree that if any of
the facts or matters upon which they now rely in making this Agreement prove to
be otherwise, this Agreement will nonetheless remain in full force and effect.

10.Voluntary Execution.  Executive hereby acknowledges that he has read and
understands this Agreement and that he signs this Agreement voluntarily and
without coercion.  Executive further acknowledges that he has been advised by
Employer to obtain independent legal advice regarding the matters contained in
this Agreement.  Executive further acknowledges that the waivers he has made in
this Agreement are knowing, conscious and voluntary and are made with full
appreciation that he is forever foreclosed from pursuing any of the rights
waived.  

11.Severability.  If any provision of this Agreement, it will not affect the
enforceability of the remaining provisions and all remaining provisions will be
enforced to the extent permitted by law.  

12.Modification.  The parties agree that no waiver, amendment or modification of
any of the terms of this Agreement shall be effective unless in writing and
signed by all parties affected by the waiver, amendment or modification.  

 

--------------------------------------------------------------------------------

 

 

No waiver of any term, condition or default of any term of this Agreement shall
be construed as a waiver of any other term, condition or default.

13.Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICTS OF
LAWS.  Executive and the Company consent to the exclusive jurisdiction of, and
venue in, the state courts in Orange County in the State of California (or in
the event of exclusive federal jurisdiction, the courts of the Central District
of California) in connection with any dispute regarding the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with Executive's employment with the Company or services
rendered hereunder.

14.Arbitration.  The parties agree that any and all disputes, claims, or
controversies between the parties to this Agreement including any dispute, claim
or controversy arising out of or relating to an interpretation, construction,
performance or breach of this Agreement, shall be settled by arbitration to be
held in Orange County, California administered by the American Arbitration
Association in accordance with its then existing Commercial Arbitration
Rules.  The Federal Arbitration Act ("FAA") shall apply to interpretation of
this arbitration provision.  The arbitrator may grant injunctions or other
relief in such dispute or controversy.  The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration.  Judgment may
be entered on the arbitrator's decision in any court having jurisdiction.  The
parties will pay the costs and expenses of such arbitration in such proportions
as the arbitrator shall decide, and each party shall separately pay his own
attorneys' fees and expenses.  Executive and Employer waive any right to bring
or pursue class or representative claims in arbitration.  Executive understands
that by signing this Agreement, Executive waives any right to bring a class,
collective, or representative claim against Employer, and any arbitration will
be on behalf of Executive only.

15.Time for Consideration.  Executive understands that he is entitled to have 45
days’ time in which to consider this Agreement.  Employer advises Executive to
obtain the advice and counsel from the legal representative of his
choice.  Executive executes this Agreement having had sufficient time within
which to consider its terms.  Executive represents that if he executes this
Agreement before 45 days have elapsed, he does so voluntarily, upon the advice
and with the approval of his legal counsel, and that he voluntarily waives any
remaining consideration period.

16.Revocation.  Executive understands that after executing this Agreement, he
has the right to revoke it within seven (7) days after his execution of
it.  Executive understands that this Agreement will not become effective and
enforceable unless the seven day revocation period passes and Executive does not
revoke this Agreement in writing.  Executive understands that this Agreement may
not be revoked after the seven day revocation period has passed.  Executive
understands that any revocation of this Agreement must be made in writing and
delivered to Employer at 575 Anton Blvd., Suite 100, Costa Mesa, CA 92626 within
the seven (7) day period.  

BY SIGNING THIS AGREEMENT, EXECUTIVE REPRESENTS THAT EXECUTIVE READ THIS
AGREEMENT AND KNOWS THAT EXECUTIVE GIVES UP IMPORTANT RIGHTS.  

Dated:  _______________

________________________________________
Michael L. Zemetra

 




 

--------------------------------------------------------------------------------

 

 

Exhibit B

TERMINATION CERTIFICATION

This certification is delivered pursuant to the terms of an Employment Agreement
(the “Employment Agreement”) entered into between Veritone, Inc. (the
“Company”), and Michael L. Zemetra (“Executive”).

Executive hereby certifies that Executive does not have in Executive’s
possession, nor has Executive failed to return, any devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, any other documents or property, or
reproductions of any and all aforementioned items belonging to the Company or
its Subsidiaries, Affiliates, successors, or assigns.

Executive further certifies that Executive has complied with all the terms of
the Executive Employment Agreement, including the reporting of any inventions
and original works of authorship (as defined therein) conceived or made by
Executive (solely or jointly with others), as covered by the Employment
Agreement.

Executive further agrees that, in compliance with the Employment Agreement,
Executive will preserve as confidential all Company proprietary information,
confidential knowledge, data, or other proprietary information relating to
products, processes, know-how, designs, formulas, developmental or experimental
work, computer programs, databases, other original works of authorship, customer
lists, business plans, financial information, or other subject matter pertaining
to any business of the Company or any of its employees, clients, consultants, or
licensees.

 

Date:  _______________

________________________________________
Michael L. Zemetra

 

________________________________________
Address:




 

--------------------------------------------------------------------------------

 

 

Exhibit C

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

“ . . . [a]n individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”




 

--------------------------------------------------------------------------------

 

 

Exhibit D

Form of Employee Nondisclosure and Proprietary Information and Inventions
Agreement

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

VERITONE, INC.

EMPLOYEE NONDISCLOSURE

AND

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment with, and the compensation I receive from
Veritone, Inc., a Delaware corporation, and its wholly owned subsidiaries,
Veritone Media, Inc., Veritone Enterprise, LLC., and Veritone Politics, LLC.,
all of which are Delaware legal entities, together with their respective current
and future subsidiaries and affiliated companies (collectively, the “Company”),
I hereby represent and agree as follows:

1. Confidential and Proprietary Information.  I understand that the Company
possesses and will possess Proprietary and Confidential Information which is
important to its business.  For purposes of this Agreement, “Confidential and
Proprietary Information” is generally any and all nonpublic information that was
or will be developed, created or discovered by or on behalf of the Company, or
which became or will become known by, or was or is conveyed to the Company,
which has commercial value in the Company’s business. I acknowledge that all
right, title and interest in and to such Confidential and Proprietary
Information is vested with the Company, unless I can establish that (a) such
information is or becomes publicly known through lawful means; (b) such
information was rightfully in my possession or part of my general knowledge
prior to my employment by the Company as specifically disclosed by me in Exhibit
A; or (c) such information is disclosed to me without confidential or
proprietary restriction by a third party who rightfully possesses the
information (without confidential or proprietary restriction) and who did not
learn of it from the Company.  

  1.1 Confidential and Proprietary Information includes, without limitation,
information (whether conveyed orally  in writing, or otherwise embodied in any
form of media) relating to (i) all nonpublic information relating the Company’s
internal communications to its employees, consultants, directors, shareholders,
agents, clients, customers, vendors and suppliers, (ii) client/customer lists,
vendor/supplier/partner lists, or other lists or compilations containing client,
customer, vendor, supplier or partner information; (iii) nonpublic information
about the Company’s products or services, proposed products or services,
research, product development, know-how, ideas, techniques, formulations, trade
secrets, processes, costs, profits, markets, business plans, marketing plans,
strategies, forecasts, financial statements, financing plans, budgeting,
valuations, capitalizations, sales or commissions, and product flow charts; (iv)
plans for the future development or new product concepts; (v) design,
manufacturing,

marketing, pricing, sales or distribution techniques or processes, documents,
books, papers, drawings, schematics, models, prototypes, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means; (vi) the performance and terms of employment or service
of other employees, consultants, service providers or independent contractors;
(vii) software in various stages of development, and any designs, drawings,
schematics, specifications, techniques, source code, algorithms, object code,
documentation, diagrams, flow charts, research development, new product
concepts, processes and procedures relating to any software; (viii) all other
information that has been or will be given to me in confidence by the Company;
and (ix) any information described above which the Company obtains from another
party and which the Company treats as proprietary, designates as Confidential
and Proprietary Information, or otherwise has a confidentiality obligation with
respect thereto.

  1.2 I understand that the Company possesses or will possess Company Materials
which are important to its business.  For purposes of this Agreement, “Company
Materials” are documents or other media or tangible items that contain or embody
or otherwise describe Confidential and Proprietary Information, or any other
information concerning the business, operations or plans of the Company, whether
such documents have been prepared by me or by others.  Company Materials
include, without limitation, files, blueprints, drawings, photographs, charts,
graphs, notebooks, presentations, business plans, financial and accounting
records, customer/client lists, vendor lists, supplier lists, partner lists,
computer software, computer network diagrams and schematics, media or printouts,
audio and/or video recordings and other printed, typewritten or handwritten
documents, as well as samples, prototypes, models, products and the like.

2. Intellectual Property.

2.1 Subject to the provisions of Section 1 (a) (b) and (c) of this Agreement,
all Confidential and Proprietary Information and Company Materials and all
right, title and interest in and to any patents, patent rights, copyrights,
trademark rights, mask work rights, trade secret rights, and all other
intellectual and industrial property and proprietary rights that currently exist
or may exist in the future anywhere in the world in connection with, or related
to such Confidential and Proprietary Information or Company Materials
(collectively the “Rights”) shall be the sole property of the Company.  I hereby
assign to the Company any Rights I may have (to the

 

--------------------------------------------------------------------------------

 



extent not previously transferred to the Company) or hereafter acquire in such
Confidential and Proprietary Information and Company Materials.  

2.2 At all times, both during my employment with the Company and after its
termination, I will keep in confidence and trust and will not use or disclose,
directly or indirectly, in whole or in part, any Confidential and Proprietary
Information, Company Materials or anything relating to it without the prior
written consent of an executive officer of the Company except as may be
necessary and appropriate in the ordinary course of performing my duties to the
Company.  The disclosure restrictions of this Agreement shall not apply to any
information that I can document that is generally known to the public through no
fault of mine.

2.3 Notwithstanding the foregoing, as may be required to comply with legal
process, I may disclose Confidential and Proprietary Information and/or Company
Materials in response to a valid subpoena or request for production of documents
issued by a court or governmental agency having jurisdiction over me and any
Confidential and Proprietary Information and/or Company Materials, provided that
I give prompt notice to the Company of any such subpoena or request served on
me, cooperate with the Company and its counsel with seeking a protective order
over any such requested Confidential and Proprietary Information and/or Company
Materials, and limit any required disclosure to the Confidential and Proprietary
Information and/or Company Materials specifically required by the requesting
judicial or governmental agency.  

2.4 Nothing contained herein will prohibit an employee from disclosing to anyone
the amount of his or her wages.

2.5 I agree that during my employment or service with the Company, I will not
remove any Company Materials from the business premises of the Company or
deliver any Company Materials to any person or entity outside the Company,
except as provided in Section 2.3 above, or as I am required to do in connection
with performing the duties of my employment with the Company.  I further agree
that, immediately upon the termination of my employment by me or by the Company
for any reason, or for no reason, or during my employment if so requested by the
Company, I will return all Confidential and Proprietary Information, Company
Materials, apparatus, equipment and other physical property, or any reproduction
of such property, excepting only (i) my personal copies of records relating to
my compensation; (ii) my personal copies of any materials previously distributed
generally to stockholders of the Company; and (iii) my copy of this Agreement.

2.6 I understand that nothing in this Agreement limits or impedes me from
communicating with the Securities and Exchange Commission (“SEC”) about possible
securities law violations or alleged facts relating to such
violations.  Employer will not enforce or threaten to enforce this

Agreement as to direct communications between me and the SEC.

2.7 I understand that federal law provides certain protections to individuals
who disclose a trade secret to their attorney, a court, or a government official
in certain, confidential circumstances.  Specifically, federal law provides that
an individual shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret under either of
the following conditions:

 

•

Where the disclosure is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or

 

•

Where the disclosure is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.  See 18 U.S.C. §
1833(b)(1)).

Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.  See 18 U.S.C. § 1833(b)(2).

 



 

--------------------------------------------------------------------------------

 



3.  Inventions.

3.1 I agree that all “Inventions” (which term includes, without limitation,
patentable or non-patentable inventions, original works of authorship,
derivative works, trade secrets, trademarks, copyrights, service marks,
discoveries, patents, technology, algorithms, computer software, application
programming interfaces, protocols, formulas, compositions, ideas, designs,
processes, techniques, know-how and data related to the Company’s Confidential
and Proprietary Information and all improvements, rights and claims related to
the foregoing), which I make, conceive, reduce to practice or develop (in whole
or in part, either alone or jointly with others) during my employment, shall be
the sole property of the Company to the maximum extent permitted by law,
including Section 2870 of the California Labor Code, if applicable.  

3.2 I hereby irrevocably assign, without further consideration, all such
Inventions to the Company (free and clear of all liens and encumbrances), and
the Company shall be the sole owner of all Rights in connection
therewith.  Notwithstanding the foregoing, no assignment in this Agreement shall
extend to inventions, the assignment of which is prohibited by California Labor
Code Section 2870, which states:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1)

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

 

(2)

Result from any work performed by the employee for the employer.

 

I acknowledge that all original works of authorship made by me (in whole or in
part, either alone or jointly with others) within the scope of my employment
that are protectable by copyright are “works made for hire,” as defined in the
United States Copyright Act (17 USCA, Section 101).  I will not disclose
Inventions covered by this Section 3.2 to any person outside the Company, unless
I am requested to do so by an executive officer of the Company. Any assignment
of copyright hereunder (and any ownership of a copyright as a work made for
hire) includes all rights of paternity, integrity, disclosure and withdrawal and
any other rights that may be known as or referred to as moral rights
(collectively, the “Moral Rights”).  To the extent such Moral Rights cannot be
assigned under

applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, I hereby waive such Moral Rights and
consent to any action of the Company that would otherwise violate such Moral
Rights in the absence of such waiver and consent.  I will confirm any such
waivers and consents from time to time as requested by the Company.

3.3 I agree to maintain adequate and current written records on the development
of all Inventions and to disclose promptly to the Company all Inventions and
relevant records, which records shall be deemed Company Materials and
accordingly, will remain the sole property of the Company.  I further agree that
all information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work of authorship,
design, formula, discovery, patent, or copyright that I do not believe to be an
Invention, but is conceived, developed, or reduced to practice by me (in whole
or in part, either alone or jointly with others) during my employment, shall be
promptly disclosed to an executive officer of the Company (such disclosure to be
received in confidence).  The Company shall examine such information to
determine if, in fact, the ideas, process, or invention, etc., constitutes an
Invention subject to assignment under Section 3.3.

3.4 I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company’s
expense, in evidencing, perfecting, obtaining, maintaining, defending and
enforcing Rights and/or my assignment with respect to such Inventions in any and
all countries.  Such acts may include, without limitation, execution of
documents and assistance or cooperation in legal proceedings.  Should the
Company be unable to secure my signature on any document necessary to apply for,
prosecute, obtain, enforce or defend any Rights relating to any assigned
Invention, whether due to my mental or physical incapacity or any other cause, I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents, as my agents and attorneys-in-fact, with full power of
substitution, to act for and in my behalf and instead of me, to execute and file
any documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by me.

 

--------------------------------------------------------------------------------

 

3.5 I have attached hereto as Exhibit A, a complete list of all existing
inventions to which I claim ownership as of the date of this Agreement and that
I desire to specifically clarify are not subject to this Agreement, and I
acknowledge and agree that such list is complete.  If no such list is attached
to this Agreement, I represent that I have no such inventions at the time of
signing this Agreement.  If I incorporate, integrate or use (or allow the
incorporation, integration and use) of any inventions owned by me, or in which I
have an interest (that do not constitute works made for hire owned by the
Company or are not otherwise assigned to the Company hereunder) into/with a
Company product, process, service, software, machine or other technology, I
hereby grant to the Company a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to (directly or indirectly) reproduce, perform,
display, create derivative works, distribute, transmit, make, have made, modify,
manufacture, practice, import use, sell and otherwise commercially exploit all
such inventions as part of, or in connection with, such Company product,
process, service, software, machine or other technology.

3.6 I understand that nothing in this Agreement is intended to expand the scope
of protection provided me by Sections 2870 through 2872 of the California Labor
Code or any analogous provision of any other jurisdiction.

4. Prior Actions and Knowledge.  I represent and warrant that from the time of
my first contact or communication with the Company, I have held in strict
confidence all Confidential and Proprietary Information and have not (i)
disclosed any Confidential and Proprietary Information or delivered any Company
Materials, in whole or in part, to anyone outside of the Company, or (ii) used,
copied, published, or summarized any Confidential and Proprietary Information,
or removed any Company Materials, in whole or in part, from the business
premises of the Company, except to the extent necessary to carry out my
responsibilities as an employee of the Company.

5. Former Employer Information.  I agree that I will not, during the term of my
employment with the Company, improperly use or disclose any confidential
information, proprietary information or trade secrets of my former or concurrent
employers.  I agree that I will not bring onto the premises of the Company any
document or any property belonging to my former employers unless previously
consented to in writing by them, which I will demonstrate by providing a copy of
such written consent to the Company.  I represent and warrant that I have
returned all property and confidential information belonging to all prior
employers.

6.  No Conflict with Obligations to Third Parties.  I represent and warrant that
my performance of all the terms of this Agreement will not breach any agreement
to keep in confidence proprietary or confidential information acquired by me in
confidence or in trust prior to my employment with the Company.  I represent and
warrant that I have not entered

into, and I agree that I will not enter into, any agreement, either written or
oral, in conflict herewith, or in conflict with my employment with the Company,
or with any of my obligations under this Agreement.

7. Non-Solicitation of Company Service Providers.  During the term of my
employment with the Company and for one (1) year thereafter, I will not
encourage or solicit, directly or indirectly, any person who is personally
providing services to the Company as an employee, consultant or independent
contractor (each, a “Service Provider”) to reduce or terminate his or her
employment or services to the Company for any reason.  As part of this
restriction, I will not interview or provide, directly or indirectly, any input
to any third party regarding any such Service Provider during the one (1) year
period subsequent to the termination of my employment with the
Company.  However, this restriction will not affect any responsibility that I
may have as an employee of the Company with respect to the bona fide hiring and
firing of Company personnel.

8. Duty of Loyalty.  I agree that, during my employment with the Company, I will
not provide consulting services to, or become an employee of, any other firm or
person engaged in a business that is in any way competitive with the Company
without first informing the Company of the existence of such proposed
relationship and obtaining the prior written consent of the Company’s Chief
Executive Officer, or Chief Financial Officer.

9. Company Authorization for Publication.  Prior to my submitting or disclosing
for possible publication or dissemination outside the Company, any material
prepared by me that incorporates information that concerns the Company’s
business or anticipated research, I agree to deliver a copy of such material to
an executive officer of the Company for his or her review.  Within twenty (20)
days following such submission, the Company agrees to notify me in writing
whether the Company believes such material contains any Confidential and
Proprietary Information or Inventions, and I agree to make such deletions and
revisions that are reasonably requested by the Company to protect its
Confidential and Proprietary Information and Inventions.  I further agree to
obtain the written consent of an executive officer of the Company prior to any
review of such material by persons outside the Company.

10. Name and Likeness Rights, Etc.  During my employment with the Company, I
hereby authorize the Company to use, reuse, and to grant others the right to use
and reuse, my name, photograph, likeness (including caricature), voice, and
biographical information, and any reproduction or simulation thereof, in any
media now known or hereafter developed (including but not limited to film, video
and digital or other electronic media), for whatever purposes the Company deems
reasonably necessary.

 

--------------------------------------------------------------------------------

 

11. Remedies.  I recognize that nothing in this Agreement is intended to limit
any remedy of the Company under the California Uniform Trade Secrets Act.  I
recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate.  Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate without the need to post a bond
or any other security.  This right shall be in addition to any other remedy
available to the Company.  In addition, I recognize that the unauthorized taking
of any of the Company’s trade secrets (a) is a crime under California Penal Code
Section 499c and may be punishable by imprisonment in a state prison or in a
county jail for a time not exceeding one (1) year, or by a fine not exceeding
Five Thousand Dollars ($5,000), or by both such fine and such imprisonment; and
(b) could result in civil liability under the California Uniform Trade Secrets
Act, among other laws or legal theories, and that such willful misappropriation
may result in an award against me for triple the amount of the Company’s damages
and the Company’s attorneys’ fees in collecting such damages.

12.  Notification.  I hereby authorize the Company to notify my actual or future
employers of the terms of this Agreement and my responsibilities hereunder.

13.  Survival.  I agree that my obligations under Section 1, Section 2, Section
3, and the provisions of Sections 11 through 17 of this Agreement shall continue
in effect after termination of my employment, regardless of the reason or
reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that the Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine.

14. Governing Law; Severability.  I agree that any dispute regarding the
meaning, effect or validity of this Agreement

shall be resolved in accordance with the laws of the State of California without
regard to the conflict of law provisions thereof, even if I may work for the
Company outside of California or the United States.  I further agree that if one
or more provisions of this Agreement are held to be illegal or unenforceable,
such illegal or unenforceable provision(s), or any portion thereof, shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms thereof.

15. Successors and Assigns.  This Agreement shall be binding upon me, my heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company and its successors and assigns. I understand and agree that the terms of
this Agreement will continue to apply to me even if I transfer my duties at some
time during the term of my employment from my employment with Veritone, Inc. or
one of Veritone’s subsidiaries, to any other parent, subsidiary or other company
affiliated with Veritone, Inc.

16. Entire Agreement; Modification.  The terms of this Agreement (including all
attached Exhibits, which are incorporated herein by this reference) are the
final expression of my agreement with respect to its subject matter herein and
may not be contradicted by evidence of any prior or contemporaneous agreement or
understanding, whether oral or written.  This Agreement can only be modified by
a subsequent written agreement executed by me and an executive officer of the
Company.

17. Certification of Compliance.  I agree that upon termination of my employment
with the Company, for any reason, I shall re-read this Agreement, and I will
sign and remit to the Company a certification of my compliance with this
Agreement, in the form attached hereto as Exhibit B, no later than five (5) days
after the effective date of my termination of my employment with the Company.

 

 

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION.  NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT.  I HAVE COMPLETELY
NOTED ON EXHIBIT A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION AND INVENTIONS
THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

 

 

Date:  __________________________

 

 

 

Employee Signature

 

 

 

 

 

Print Name

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

EMPLOYEE DISCLOSURE

1.Except for the information and ideas listed below that rightfully became part
of my general knowledge prior to my first contact or communication with
Veritone, Inc. or any of its parents, subsidiaries or affiliates (collectively,
the “Company”), I represent that I am not in the possession of, and have no
knowledge of any information that can be considered Confidential and Proprietary
Information of the Company other than information disclosed by the Company to me
during my employment negotiations, which I understand and agree is  Confidential
and Proprietary Information of the Company.

 

 


 

2.Except for the complete list of Inventions set forth below, I represent that I
(in whole or in part, either alone or jointly with others) have not made,
conceived, developed or first reduced to practice any Inventions relevant to the
subject matter of my employment with the Company prior to my employment with the
Company.




 

No inventions

 

 

I do have inventions as set forth below:

 

 

____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

 

 

Additional sheets attached

 

 

Date:  __________________________

 

 

 

Employee Signature

 

 

 

 

 

Print Name

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

CERTIFICATION OF COMPLIANCE

 

I certify that I have received a copy of the Employee Nondisclosure and
Proprietary Information and Inventions Assignment Agreement (the  “Agreement”)
that I signed in connection with my employment with Veritone, Inc., or a
subsidiary or an affiliate thereof (together and separately, the “Company”).

 

I certify that I have complied with, and will continue to comply with, the
Agreement including, without limitation:

 

1.

My obligations under Section 2 of the Agreement to preserve the confidentiality
of all “Confidential and Proprietary Information” (as defined in the Agreement),
and to not disclose nor use any Company Confidential and Proprietary Information
unless necessary in the performance of my job duties and responsibilities as an
employee of the Company, or as may be expressly authorized in writing by an
executive officer of the Company;

 

2.

My obligation under Section 2 of the Agreement to return to the Company, and to
not keep or otherwise retain, any and all “Company Materials” (as defined in the
Agreement) as well as any Company apparatus, equipment or other physical
property;

 

3.

My obligation under Section 3 of the Agreement to disclose in writing to the
Company any “Inventions” (as defined in the Agreement) conceived or developed by
me during my employment with the Company; and

 

4.

My obligations under Section 7 of the Agreement with respect to non-solicitation
of “Service Providers” (as defined in the Agreement) of the Company.

 

I understand that this Certification of Compliance in no way limits my rights
and obligations or the Company’s rights and obligations, under the Agreement.

 

 

 

Date:  __________________________

 

 

 

Former Employee Signature

 

 

 

 

 

Former Employee Name (Please Print)

 

 

 

 

 

 